Citation Nr: 0004503	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-31 570	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation, in the calculated amount of $1,624.  

The veteran's service connection and increased rating claims 
will be the subject of a separate decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (COWC) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In August 1999, a video conference hearing was held before 
Constance B. Tobias, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
1999).  The veteran withdrew his request for a personal 
hearing before a Board member.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's failure to promptly report that his sons 
were no longer attending school led to the creation of the 
overpayment.

3.  There was no fraud, misrepresentation or bad faith on the 
part of the veteran.  

4.  While there was some fault on the part on the veteran, it 
would defeat the purpose of the benefit to recover the 
resulting overpayment, in the calculated amount of $1,624.  


CONCLUSIONS OF LAW

1.  Waiver is not precluded by fraud, misrepresentation or 
bad faith.  38 U.S.C.A. § 5302(c) (West 1991).  

2.  Recovery of the overpayment of disability compensation 
benefits in the calculated amount of $1,624 would be against 
equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for 
waiver of recovery of an overpayment of disability 
compensation benefits is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  That is, he has presented a claim which is 
not inherently implausible. Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard his claim and that no 
further assistance to the appellant is required to comply 
with the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The Board notes that the basic facts of this case are not in 
dispute.  Sons Donald and Ronald were born in April 1976.  
Forms dated in February 1994 indicated both sons would 
continue to attend school after their 18th birthday.  In an 
April 1994 letter, the RO informed the veteran that 
compensation benefits for the sons would be continued based 
on their school attendance.  He was notified that he must 
promptly notify VA of any change.  

Forms verifying school attendance were not returned to VA.  A 
letter dated in June 1996, informed the veteran that 
verification had not been received and that Donald would be 
removed as a dependent for compensation purposes effective 
October 1994 and Ronald would be removed effective November 
1994.  The veteran was given another opportunity to have the 
forms completed.  He was notified that an overpayment would 
occur.  

Verification of school attendance was not received.  An 
October 1996 letter notified the veteran that his payments 
had been reduced effective in October and November 1994 due 
to loss of dependent children.  

In November 1996, the veteran was provided calculations 
showing an overpayment of $3,552.  The veteran responded 
requesting a waiver.  

In November 1996, the veteran reported that Donald attended 
school until December 1995 and Ronald attended until June 
1995.  Based on this information, the veteran's award was 
amended.  This reduced the overpayment debt to $1,624.  The 
veteran has not disputed the calculation of this amount.  

In February 1997, the veteran requested waiver of collection 
of the debt, citing undue hardship.  

In June 1998, the RO notified the veteran that his 
indebtedness was $1,624 and effective September 1998, 
benefits would be withheld to collect the debt.  

In August 1998, the COWC considered the veteran's request for 
waiver and denied it.  The COWC found that there was no 
fraud, misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991).  The veteran was found to be at fault in the 
creation of the debt, in that he failed to notify VA in a 
timely manner that his sons were no longer attending school.  
It was also noted that he had not provided financial 
information so the committee had no basis to find that 
collection would create financial hardship.  It was 
determined that the veteran would be unjustly enriched if the 
overpayment was not collected.  

The law precludes waiver recovery of an overpayment or waiver 
of collection of any indebtedness where fraud, 
misrepresentation, or bad faith is found to exist on part of 
the appellant.  38 U.S.C.A. § 5302 (c) (West 1991).  The 
Board's review of the record reflects that that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation, or bad faith.  The Board agrees that the 
evidence is in equipoise on the question of willful intent 
and the matter is therefore resolved to that extent in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991).  The 
Board concurs that the record contains no indication of 
fraud, misrepresentation or bad faith on the part of the 
veteran.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Nevertheless, before recovery of this indebtedness from the 
veteran can be waived, it must also be shown that it would be 
against the principles of equity and good conscience to 
require repayment of the this debt to the Government.  38 
C.F.R. §§ 1.963, 1.965.  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "Equity and Good Conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.  

(2) Balancing of faults.  Weighing fault of the debtor 
against the VA fault.  

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.  

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.  

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1999).  See also Cullen v. Brown, 5 
Vet. App. 510, 511-12 (1993).

In considering these factors, the Board notes that the 
veteran provided financial information in September 1998.  
That Financial Status Report, lists original debts totaling 
$110,100.65 with monthly payments of $1,527.64.  Assets were 
listed as a 1972 dump truck, a 1986 van and a home which was 
remortgaged in 1997 for $90,000.  Monthly income was listed 
as $1,582 for the veteran and $681.32 for his wife.  Average 
monthly expenses were listed as totaling $2,443.22.  The 
veteran reported that he had no monthly discretionary income.  

In January 1999, the COWC concluded that equity and good 
conscience required repayment of the debt, based on the 
veteran's fault in creation of the debt, lack of financial 
hardship, and resulting unjust enrichment to the veteran.  

The Financial Status Report, dated in January 1999, lists 
original debts totaling $111,377.43 with monthly payments of 
$1,555.64.  Assets were listed as a 1972 dump truck, a 1986 
van and a home which was remortgaged in 1997 for 90,000.  
Monthly income was listed as $956 for the veteran and none 
for his wife.  Average monthly expenses were listed as 
totaling $2,112.92.  

Also in January 1999, the veteran asserted that VA was 
notified of the changes.  He submitted a copy of a note 
bearing dates for his children.  

In April 1999, the COWC considered the additional evidence 
and continued its previous decision.  

In a May 1999 presentation, the representative explained that 
the veteran had difficulty comprehending and understanding VA 
requirements due to his service-connected head injury.  It 
was further explained that the veteran and his wife met the 
difference between income and expenses with financial help 
from their older children.  It was asserted that collection 
of the debt would seriously impair the veteran's ability to 
meet his family's necessary living expenses.  

During the August 1999 Board video conference hearing, the 
veteran and his wife testified that they reported a change in 
their sons' school attendance in a timely manner.  There was 
testimony to the effect that they notified a previous 
representative and VA.  They also testified that friends and 
family were currently helping them meet their financial 
shortfall, although bankruptcy proceedings were being 
considered.  

A Financial Status Report, dated in August 1999, lists 
original debts totaling $116,490.43 with monthly payments of 
$1,661.64.  Assets were listed as a 1972 dump truck, a 1986 
van and a home which was remortgaged in 1997 for 90,000.  
Monthly income was listed as $1,582 for the veteran and none 
for his wife.  Average monthly expenses were listed as 
totaling $2,445.22.  At the August 1999 video conference 
hearing, the veteran waived initial consideration of this 
additional evidence by the RO.  Cf. 38 C.F.R. § 20.1304(c) 
(1999).  

The record does not contain any documentation that VA was 
promptly notified of the change in school attendance.  In 
January 1999, the veteran submitted copy of the note which he 
claims was promptly sent to VA to notify them of the change.  
It does not bear his name, address, claim number or any other 
information to identify the veteran.  Even if such a note was 
received, it would be impossible to associate it with the 
veteran's file.  Letters from VA repeatedly remind veterans 
to identify their responses.  So, even if the veteran did 
send in a note, it was his responsibility to properly 
identify it.  Consequently, he is at fault in not submitting 
adequate notice to VA.  With the note, in January 1999, the 
veteran submitted a copy of the November 1996 letter 
informing him of the overpayment.  If he is asserting that 
the unidentified note was submitted with the copy of the 
November 1996 letter, that is clearly many months after his 
sons stopped attending school and is not a timely notice.  
Here again, the veteran is at fault.  Further, the record 
shows that the RO requested verification of the sons' school 
attendance on several occasions, the veteran failed to 
respond to these requests.  The veteran's failure to respond 
contributed to the overpayment and here again, he is at 
fault.  The veteran and his wife testified that they notified 
VA.  However, the substance of their testimony was that they 
notified their previous representative.  The preponderance of 
the evidence on this point demonstrates that by not 
responding to several requests to verify school attendance, 
and by not notifying VA in a timely manner, the veteran was 
at fault in creating the overpayment.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Nevertheless, the veteran's financial situation is such that 
recovery of the debt would cause significant financial 
hardship on the veteran and his family.  Collection of the 
overpayment would result in hardship and defeat the purpose 
for which compensation benefits are paid.  Failure to make 
restitution of the overpayment would not result in an unfair 
gain to the veteran.  Accordingly, it is the judgment of the 
Board that, based on the principles of equity and good 
conscience, recovery of the indebtedness in the calculated 
amount of $1,624 should be waived.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).


ORDER

Entitlement to waiver of recovery of the overpayment of 
disability compensation benefits, in the calculated amount of 
$1,624, is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


